The opinion of the Court was delivered by
Green, J.
It is difficult to account for the verdict of the jury in this case. The learned judge of the Court below indicated with extreme plainness in his charge, that there was no sufficient evidence that the work was done at the instance of the defendant, and in this he was undoubtedly right.
It is beyond question that the principal work on the engine, for which recovery is sought against the Fire Engine Company, was ordered to be done by the Commissioners of Water of the city of Reading, by a positive resolution to that effect. The resolution was given in evidence, a copy of it was shown to the plaintiffs before the work was done, and they thereupon directed the defendant to send the en*68gine to them, in order that they might do the repairs. Work was done at different times and the claim for the whole of it, except the last item, $27.17, was barred by the statute of limitations at the time suit was brought. As to that item, we do not understand that the liability of the company was disputed But as to all the rest, the statute of limitations was pleaded, and the case comes before us chiefly on assignments of error which question the correctness of the charge as to the operation of the statute. The learned judge left it to the jury to say whether there was sufficient proof of an acknowledgment to take the case out of the statute. We have read the whole of the testimony printed in the paper-books, and are constrained to say we regard it as entirely insufficient for this purpose. In point of fact, the officers of the company, with whom the plaintiffs communicated, uniformly denied the liability of the defendant. Thus, Henry Brown, the President of the company, and the person with wffiom the conversations, testified to by the plaintiffs, were had, said in reply to questions :
“ Q. When you got down there, didn’t you tell him (Connard) that they charged the wrong party ?
“A. Yes, sir ; that they knew.
“ Q. What did you tell them ?
“ A. That the bill didn’t belong to us. We always told them that the bill didn’t belong to us. We told him this. I recollect saying this, that we would try and influence the Water Board or Council to pay it; that we would use all efforts we could so that they would get their money.”
T.he foregoing is some of the language relied upon by the plaintiffs as evidence of an acknowledgment’ of the debt. The same witness also testified: “We never acknowledged the bill; we always told them we were trying to help them get it through Council; I don’t know that we ever acknowledged that the company ought to pay the bill.”
The other language, upon which the plaintiffs relied as proof of-an acknowledgment, was the following:
“ Q. What was said when you presented the bill ?
“ A. As far as I recollect, they did not have any money to pay it with, and at one time they wanted to wait until they got their appropriation from Councils to pay it, at another time they wanted the city, to pay it for us ; those were the only objections to paying it; they did not have any other objection that I know of.”
And the following:
“ Q. What did they do ?
“ A. There was a committee which called upon me to see *69what settlement or what arrangement could be made, and they did not want us to push them.”
It is almost needless to say, or to cite authorities to prove, that none of this language fulfils the requirements of the decisions. It contains neither a promise to pay nor any acknowledgment of the debt consistent with a promise to pay.
It is unnecessary to quote the numerous decisions of this Court on this subject, as a reference to one or two of the most recent will fully express the meaning of them all.
In Weaver v. Weaver, 4 P. F. S., 152, we said “ that in order to take a case out of the statute of limitations, the acknowledgment of the debt must be clear and unequivocal, otherwise it is not equivalent tó a promise to pay, and it ought to be so distinct in its extent and form as to leave no room for doubt or hesitation.” In Wesner v. Stein et al., 10 W. N. C., 480, Mercur, J., said: “ It is settled that the acknowledgment or admission must be by a clear and unambiguous recognition of an existing debt, and so distinct and expressive as to preclude hesitation as to the debtor’s meaning, and as to the particular debt to which it applies, and must be consistent with a promise to pay.” See also Watson’s Exrs. v. Stem, 26 P. F. S., 121, and Palmer v. Gillespie, 9 W. N. C., 535. In the present case the learned judge of the Court below laid great stress upon the testimony that the plaintiffs were requested by the committee of the defendant not to push the claim, and charged directly that this would constitute a recognition of the debt, and would stop the running of the statute. We cannot agree to this. The testimony given in the same connection, proves clearly that it was not intended to recognize the claim as the debt of the defendant, but independently of this, a mere request to delay bringing suit is not at all inconsistent with a denial of liability. A person may be willing to buy his peace, even though he may not consider himself liable to a claim made against him, and for that purpose may request a temporary delay of proceedings, without thereby admitting his liability.
In this case the suggestion to delay suit is abundantly explained by the other testimony, to the effect that the committee of the defendant were anxious that the plaintiff’s bill should be paid by the city, and were endeavoring to get the city Council to agree to it. It is, moreover, perfectly manifest that it was constantly declared by the persons representing the company, that the defendant was not liable for the debt, and that the city alone was responsible for it. In these circumstances we are of opinion that the *70learned Court below was in error in leaving to tbe jury the question of the sufficiency of the testimony, to take the case out of the operation of the statute of limitations, and the assignments of error are all sustained.
Judgment reversed.